
	

114 HR 555 IH: Federal Exchange Data Breach Notification Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 555
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mrs. Black (for herself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require an Exchange established under the Patient Protection and Affordable Care Act to notify
			 individuals in the case that personal information of such individuals is
			 known to have been acquired or accessed as a result of a breach of the
			 security of any system maintained by the Exchange, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Exchange Data Breach Notification Act of 2015. 2.Notification to individuals of personal information being acquired or accessed as a result of a breach of system securityAfter the discovery of a breach of security of any system maintained by an Exchange established pursuant to section 1321(c) of the Patient Protection and Affordable Care Act (Public Law 111–148), the Exchange shall, as soon as possible but in no instance later than the timeframe established under the requirements of the Health Breach Notification Rule issued by the Federal Trade Commission (16 C.F.R. 318), provide notice of such breach to each individual whose personal information (including any non health-related personal information) is known to have been acquired or accessed as a result of such breach of security. A violation of this section shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18 of the Federal Trade Commission Act (15 U.S.C. 57a).
		
